The evidence tended to show that the Kenilworth Development Company owned a certain lot of land in Kenilworth, Buncombe County. This land had been subdivided into various lots. The defendants, West and Hazelrigg, purchased lot No. 13 of said subdivision, but inadvertently the purchasers thought they had purchased lot No. 7, Block-N of said development. Lot No. 7 belonged to the defendant, Kenilworth Development Company, and was situated some five or six lots from lot No. 13 purchased by West and Hazelrigg. Subsequently West and Hazelrigg undertook to build a house on lot No. 7. The plaintiffs furnished labor and material for said house. Honeycutt furnished material amounting to $493.31. The Biltmore Builders' Supply Company furnished material amounting to $939.22, and the amount furnished by Trumbo  Son was $237.64. Each of said materialmen duly filed a lien on said lot No. 7. The defendant Miller had also furnished material for said building. After the building was under construction the mistake was discovered and West and Hazelrigg approached the Kenilworth Development Company and requested said company to execute and deliver to them a deed for lot No. 7 in exchange for lot No. 13. The evidence further tended to show that on or about 30 August, 1928, Kenilworth Development Company executed a deed for lot No. 7 to West and Hazelrigg. This deed was never delivered because upon examination of the record it was disclosed that lot No. 13 was covered by a mortgage and thereupon Kenilworth Development Company refused to proceed any further with the exchange.
It further appears that the Kenilworth Development Company executed and delivered to the defendant Miller a deed for said lot No. 7, but it does not appear when this was done. It does appear, however, that at the time the conveyance was made to Miller that the Kenilworth Development Company knew that material liens were claimed against lot No. 7 and that Miller, the purchaser, knew the situation. Miller paid $1,200.00 for said lot No. 13.
There was also evidence to the effect that Miller had participated in a meeting with the materialmen and understood that West and Hazelrigg were undertaking to procure a deed from the Development Company for lot No. 7 before he purchased the same.
At the conclusion of the evidence the trial judge nonsuited the action as to Kenilworth Development Company and J. C. Miller, and directed *Page 375 
the jury to answer the issues so that the materialmen secured judgment for the amount of their respective claims against West and Hazelrigg. The judgment further directed that the liens filed by the claimants on lot No. 7 be canceled.
From the foregoing judgment plaintiffs appealed.
The particular point presented by this appeal is whether the plaintiffs are entitled to a lien upon lot No. 7.
The defendant, Kenilworth Development Company, owned lot No. 7, but the record does not disclose any contract or agreement whatever between said Development Company and West and Hazelrigg who undertook to build a house thereon. In other words, West and Hazelrigg, through mistake, purchased building material and commenced the erection of a house on a lot which they did not own, and, therefore, there existed no contractual relation between West and Hazelrigg and the defendant Development Company. The plaintiffs furnished material for said building to West and Hazelrigg, and they were also ignorant of the mistake in the ownership of the lot.
The lien law of this State is C. S., chapter 49. The statute gives a lien upon "every building . . . together with the necessary lot on which such building is situated, etc." But neither the statute nor the decisions construing it, permit a lien to be filed on a lot upon which a third person has "squatted" or undertaken to erect a building without title thereto and without a contract or agreement express or implied with the owner thereof.Weir v. Page, 109 N.C. 220, 13 S.E. 773; Nicholson v. Nichols,115 N.C. 200, 20 S.E. 294; Weathers v. Cox, 159 N.C. 575,76 S.E. 7; Brick Co. v. Pulley, 168 N.C. 371, 84 S.E. 513;Rose v. Davis, 188 N.C. 355, 124 S.E. 576; Lumber Co. v. MotorCo., 192 N.C. 377, 135 S.E. 115. Thus in Foundry Co.v. Aluminum Co., 172 N.C. 704, this Court said: "The lien for labor done and materials furnished is given by statute to enforce the payment of a debt, and the general principle underlying the lien laws is that the relation of debtor and creditor must exist and that there can be no lien without a debt."
The question of law is discussed in a note appearing in 3 North Carolina Law Review, p. 62 et seq. In that article it is stated that the basis for establishing the relationship of creditor and debtor between the owner and materialman applies "where the principal contractor *Page 376 
has (1) a contract with the owner to improve his land, or (2) where the owner has consented to such improvements."
In the case at bar the evidence does not disclose that West and Hazelrigg had any contract with the Kenilworth Development Company for building said house or that the Development Company procured or consented to the erection of a dwelling upon lot No. 7. The lien law in this State is exclusively statutory and no warrant of law appears justifying the enforcement of liens upon lot No. 7 upon the facts as now presented.
We therefore hold that the judgment of nonsuit was properly entered.
Affirmed.